Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 30, 1996 (People v Bryant, 234 AD2d 605), affirming a judgment of the Supreme Court, Kings County, rendered May 9, 1991.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *579463 US 745). Rosenblatt, J. P., O’Brien, Thompson and Luciano, JJ., concur.